Plaintiff, Baranowsky Company, sues to recover $1,090,119.52 with interest, which it alleges it had on deposit with defendant on December 26, 1917, in a special account standing on defendant’s books in the name of Russo-Asiatie Bank. In May, 1933, one Ida V. Gordon commenced an action against plaintiff Baranowsky Company in the Supreme Court, Richmond county, to recover $587,634.34 as damages for an alleged breach of contract. She secured a warrant of attachment and had it served on defendant. Upon defendant’s denial that it owed anything to plaintiff, she brought an action in conjunction with the sheriff against defendant in aid of'the attachment. The actions were consolidated. Judgment dismissing the complaints entered on a directed verdict in favor of defendant, after trial at Trial Term, a jury having been waived, unanimously affirmed, with costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ. [156 Mise. 74.]